



COURT OF APPEAL FOR ONTARIO

CITATION: Prelorentzos v. Havaris, 2016 ONCA 727

DATE: 20161004

DOCKET: C60501

Feldman, Epstein and Miller JJ.A.

BETWEEN

Marie-Clair Prelorentzos

Respondent

and

Helen Havaris

Appellant

Glenroy K. Bastien, for the appellant

Norman Pizzale, for the respondent

Heard and released orally: September 26, 2016

On appeal from the judgment of Justice Grace of the Superior
    Court of Justice, dated May 4, 2015.

ENDORSEMENT

[1]

The trial judge made an order under the
Succession Law Reform Act
,
    R.S.O. 1990, c. S.26, finding the appellant to be the common law spouse of the
    deceased and entitled to a support order in the amount of $30,000. He also
    ordered the appellant to pay the costs of $20,000 to the respondent.

[2]

The appellant challenges the trial judgment on four grounds. She says
    the trial judge erred in not awarding her the deceaseds house instead of the
    $30,000; that he erred in not finding that her contributions to their life and
    upkeep of the house did not constitute a constructive trust; he erred on the
    issue of conflict of interest; and in the costs order which she says should
    have come out of the estate.

[3]

We see no error in the approach or findings of the trial judge. He gave
    lengthy and detailed reasons which considered all of the evidence. He made
    findings of fact based on the evidence. He had problems with the appellants
    credibility based on, among other things, the non-disclosure of her tax returns
    and on some inconsistencies in the financial information she did provide. There
    is no basis to interfere with those findings. The trial judge considered the
    applicable case law and applied it.

[4]

The costs award is a highly discretionary order to which this court
    accords great deference. The trial judge followed the new approach to costs in
    estate litigation by awarding costs payable by a party and not out of the
    estate. He was entitled to exercise his discretion in that way.

[5]

The appellant also raises the issue of the appellants lawyers alleged
    conflict of interest but seeks no remedy for it at this level. The issue was
    dealt with by the trial judge satisfactorily in the circumstances.

[6]

In the factum the appellant also challenges the appointment of the
    respondent as estate trustee but that issue was not pursued in oral argument.
    We would not give effect to that submission.

[7]

The respondent brought fresh evidence before the court that disclosed
    that a corporation of which the appellant is the sole director and officer had,
    following trial, an undisclosed bank account containing $52,000. No response to
    this evidence was proffered. The respondent asked the court to treat the
    evidence as corroborative of the trial judges findings. We agree with that
    submission.

[8]

In the result, the appeal is dismissed. Costs to the respondent on the partial
    indemnity scale in the amount of $18,000, inclusive of disbursements and HST.

K. Feldman J.A.

Gloria Epstein J.A.

B.W. Miller J.A.


